ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-11 for the immediate temporary suspension from practice of CARL J. VALORE of LINWOOD, who was admitted to the bar of this State in 1960;
And the Court having considered the written submissions of the parties and the arguments of counsel on the return date of the Order to Show Cause in this matter;
And respondent having stated in his affidavit that neither he nor Valore Law Firm P.C. has retained a client since June 17, 1995, that neither he nor the firm currently has any clients, and that he does not intend to practice law now or in the future;
And respondent through counsel having consented to refrain from engaging in any business or investment transaction that would violate RPC 1.8(a) and to subject his activities in that regard to monitoring by the Office of Attorney Ethics;
And good cause appearing;
IT IS ORDERED that pending the further Order of the Court, the Office of Attorney Ethics shall monitor the business and investment transactions of CARL J. VALORE to ensure compli-*505anee with the Rules of Professional Conduct, the monitoring to include weekly written reports from respondent and such other requirements as may be determined by the Director of the Office of Attorney Ethics; and it is further
ORDERED that respondent shall immediately inform the Office of Attorney Ethics of any intention to resume the practice of law; and it is further
ORDERED that in addition to the foregoing, respondent shall report immediately to the Office of Attorney Ethics if he is retained by a client or if any law firm with which he is affiliated seeks his involvement in the affairs of a client; and it is further
ORDERED that any violation of RPC 1.8(a) by respondent shall result in his immediate temporary suspension from the practice of law without further notice.